Citation Nr: 1500116	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-27 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to June 24, 2011, for the award of service connection for coronary artery disease with congestive heart failure (hereinafter "heart disability"). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented testimony before the Board in June 2014.  The transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran did not file his claim of entitlement to service connection for a heart disability within one year of discharge from service.

2.  The RO received the original, informal claim for benefits on June 24, 2011; the Veteran filed a formal claim on August 3, 2011.  


CONCLUSION OF LAW

The requirements for an effective date, prior to June 24, 2011, for a grant of entitlement to service connection for a heart disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection.  Thus, additional notice is not required.  Id.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that an effective date earlier than June 24, 2011, for the grant of service connection for a heart disability is warranted in this case.  Specifically, he asserts that the grant should be effective as early as March 2008, when he was hospitalized at the Houston VA Medical Center (VAMC) and diagnosed with a heart disability.  He further elaborated during testimony presented before the Board that he spoke to a representative of Texas Veterans Commission at the hospital with regard to filing a claim for benefits

When an original claim is received within one year after separation from service, disability compensation is awarded for direct service connection on the day following separation from active service or date entitlement arose; otherwise, the effective date of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the grant of service connection should be as early as March 2008, the date is inconsistent with the regulations concerning effective dates for award of compensation.  

In the instant case, the Veteran served on active duty from July 1964 to July 1968.  The Veteran filed an original (informal) claim for service connection for a heart condition secondary to Agent Orange exposure on June 24, 2011.  He subsequently filed VA Form 21-526, Veteran's Application for Compensation, on August 3, 2011.  
The Veteran has been awarded service connection for a heart disability effective beginning on June 24, 2011.  This was the date of his original, informal claim and there is no legal basis for awarding an effective date for service connection prior to the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

Despite having been admitted to the VAMC in Houston for complaints of chest pain, tightness, and trouble breathing, which was suspect for congestive heart failure, in March 2008, the record does not contain evidence of the Veteran having filed a claim for heart disability prior to June 24, 2011.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (2009) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In the instant case, the Veteran testified that he went to the office of the Texas Veterans Commission to file a claim for benefits prior to his discharge from the hospital but was told that they were not able to do anything because the "computers were all in an uproar" and that his claim would be taken care of when the computers "c[a]me back up."  BVA Transcript at 4.  The Veteran does not contend, nor does the record support a finding, that he filed either a formal or informal claim in writing prior to June 24, 20111, because he assumed the way the government worked everything was done and then he forgot about the claim.  (Emphasis added.)  
Regardless of his belief that matters were being handled, the intent to file a claim was never communicated in writing by either a representative from Texas Veterans Commission or the Veteran prior to June 24, 2011.  Moreover, the Board has not identified any communication in the medical records which could be reasonably interpreted as such.  Finally, even if the Board were to construe any March 2008 document as an informal request for disability benefits for a heart disability, a formal claim was not filed within one year.  38 C.F.R. § 3.155(a).  

Though not addressed by the RO for the effective date issue on appeal, the Board considered 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 
38 C.F.R. § 3.816 (for Nehmer class members).  Under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e) , which was made effective by VA as of August 31, 2010. 

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. 
38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  

In this case, while the Veteran is a Vietnam Veteran who has been diagnosed with a covered herbicide disease, coronary artery disease, these provisions do not apply.  The Veteran filed his original claim for benefits in June 2011.  His claim was not previously denied or pending between May 1989 or August 2010.  Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted. 

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

Entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for a heart disability is precluded as a matter of law.   See 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2014); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


ORDER

Entitlement to an effective date prior to June 24, 2011, for the award of service connection for a heart disability is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


